DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8914472).
Regarding claim 21: Lee teaches a method comprising: displaying, on a display of a portable electronic device (PED), a virtual location with virtual objects that emulates a real location with real objects that is remotely located from the PED (Figs. 2E-3, 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5 teach displaying on a display of a portable electronic device such as wearable glasses a virtual location with virtual objects that emulates a real location with real objects that is remotely located from the PED); receiving, at one of the virtual objects being displayed on the display of the PED and from the first user, a task to be performed on one of the real objects that corresponds to the one of the virtual objects (Figs. 3 & 6 and column 11 line 3 to column 14 line 60 teach receiving at one the virtual objects in the image and from the another user a task to be performed on of the real objects that corresponds to the one of the virtual objects, such as instructions regarding the car engine from expert user to the novice user); tracking, with wearable electronic glasses (WEG) worn on a head of a second user located at the real location, a direction of gaze of the second user (Fig. 2 and column 13 line 60 to column 14 line 7 teach tracking with HMD or WEG worn on a head of a second user or novice user, a direction of gaze of the user); and displaying, with the WEG worn on the head of the second user and in response to the direction of gaze of the second user being at the one of the real objects, an augmented reality (AR) image that shows the task to be performed that was provided by the first user on the one of the virtual objects (Figs. 3D-3E and column 4 lines 4-12, column 14 lines 18-60 teach displaying on a display of the WEG, 3D AR virtual instructions shows the task to be performed that was provided by the first user or expert user in response to detecting the direction of gaze of the second user or point of view user looking at the real object that is visible through the display of the WEG or HMD).
Lee in above embodiment does not explicitly disclose a portable electronic device in a hand of a user.
However, Lee in Fig. 1 and column 6 lines 50-55 teach that the wearable sharing device or computing device could be a mobile phone or any other personal computing device that can be in a hand of a user for viewing. Therefore, it would have been obvious to utilize a smart phone instead of wearable computing device to perform the same exact functions as the wearable computing device as taught by Lee, while achieving similar results, the smart phone can be bit easier for user to hold without put any face coverings. The rationale would have been to use a known method or technique to achieve predictable results. 

Regarding claim 22: Lee teaches further comprising: receiving, at a user interface (UI) of the PED and from the first user, an action that highlights the one of the virtual objects; and displaying, with the (Figs. 3 & 6 and column 12 line 19 to column 14 line 60 teach receiving at a user interface of the PED such as video/image displayed from the user, an action that highlights the one of the virtual objects such as #346 and displaying with the WEG worn on the head of the second user and in response to the action from the first user, the 3D AR image that highlights the one of the real objects 348 when the direction of gaze of the second user is at the one of the real objects). 

Regarding claim 23: Lee teaches further comprising: receiving, at the one of the virtual objects being displayed on the display of the PED and from the first user, an action that moves the one of the virtual objects from a first location at the virtual location to a second location at the virtual location; and displaying, with the WEG worn on the head of the second user and in response to the action from the first user, the AR image that moves from a first location at the real location to a second location at the real location, wherein the first location at the real location corresponds to the first location at the virtual location, and the second location at the real location correspond to the second location at the virtual location objects (Figs. 3 & 6 and column 12 line 19 to column 14 line 60). 

Regarding claim 24: Lee teaches further comprising: receiving, at the one of the virtual objects being displayed on the display of the PED and from the first user, the task that includes a sequence of actions showing where to move the one of the real objects at the real location; and displaying, with the WEG worn on the head of the second user, the AR image that moves to different locations at the real location and shows the sequence of actions showing where to move the one of the real objects (Figs. 3 & 6 and column 12 line 19 to column 14 line 60). 

Regarding claim 25: Lee teaches further comprising: displaying, on the display of the PED in the hand of the first user, video of the real location received from a camera in the WEG; receiving, at a user interface (UI) of the PED and from the first user, an action that selects a real object shown in the video of the real location; and displaying, with the WEG, the AR image over the real object to visually identify the real object selected by the first user (Figs. 3 & 6 and column 12 line 19 to column 14 line 60 teach displaying on the PED or glasses of the first user, video of the real location including real objects received from a camera in the WEG, receiving at a user interface of the PED and from the first user, an action such as any annotations that selects a real objects shown in the video or image of the real object; and displaying with the glasses, the 3D AR overlay over the real object to visually identify the real object annotated/selected by the first user). 

Regarding claim 26: Lee teaches further comprising: receiving, at a user interface (UI) of the PED, an action from the first user that moves the one of the virtual objects; and moving, with the WEG, the AR image in real-time with movements of the one of the virtual objects to show the task to be performed (Figs. 3 & 6 and column 12 line 19 to column 14 line 60 teach an action from the first user that moves the one the virtual object such as virtual image of a tool and moving, with the WEG, the AR image in real-time with movements of the one of the virtual objects to show the task to be performed).

Claims 27, 28, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8914472) in the view of Noda (US 20130009863).
Regarding claims 27, 35, and 40: Lee does not explicitly disclose further comprising: moving a location where the AR image is displayed with the WEG in order to avoid a collision between the AR image and a field of view of the WEG.
(Figs. 2-3 and column 7 lines 16-67 teach displaying on the display of the WEG, the 3D AR instructions on the side of the device. Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object and both objects will collide in the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint and when the perimeter of the field of view will collide with the virtual object in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). It would have been obvious to one of ordinary skill, in the art at the time of invention, to modify Lee’s invention by including above teachings of Noda, because movement in HMD of Lee changes the viewpoint and doing so allows the user to clearly view the both virtual object and real object at the same time even when the user’s viewpoint changes. The rationale would’ve been to use a known method or technique to achieve predictable results.

Regarding claim 28: Combination of Lee and Noda teach further comprising: moving a location of the AR image from one side of the one of the real objects to an opposite side of the one of the real objects in response to movement of the WEG that causes an available space on the one side of the real objects to be too small for the AR image (Noda in Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object. Noda clearly explains that causing the virtual object 230 to be not displayed in an interference region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 27 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 29-34 and 36-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 8914472).
 Regarding claim 29: Lee teaches a non-transitory computer readable storage medium storing instructions that cause one or more electronic devices to execute a method (Fig. 1 and column 6 line 56-65 #120)  comprising: displaying, with a wearable electronic device (WED) worn on a head of a first user, a virtual location having virtual objects that emulates a real location having real objects (Figs. 2E-3, 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5 teach displaying on a display of a wearable electronic device such as HMD a virtual location with virtual objects that emulates a real location with real objects that is remotely located); receiving, at one of the virtual objects being displayed with the WED and from the first user, a task to be performed on one of the real objects that corresponds to the one of the virtual objects (Figs. 3 & 6 and column 11 line 3 to column 14 line 60 teach receiving at one the virtual objects in the image and from the another user a task to be performed on of the real objects that corresponds to the one of the virtual objects, such as instructions regarding the car engine from expert user); and displaying, with wearable electronic glasses (WEG) worn on a head of a second user, an augmented reality (AR) image that moves at the real location and shows the task to be performed on the one of the real objects that was provided by the first user on the one of the virtual objects (Figs. 3D-3E and column 4 lines 4-12, column 14 lines 18-60 teach displaying on a display of the WEG, 3D AR virtual instructions shows the task to be performed that was provided by the first user or expert user in response to detecting the direction of gaze of the second user or point of view user looking at the real object that is visible through the display of the WEG or HMD and the AR images moves at the real location as the user changes its view from one real object to another). 

Regarding claim 30: Lee teaches the method further comprises: tracking, with the WEG worn on the head of the second user located at the real location, a direction of gaze of the second user; and displaying, with the WEG worn on the head of the second user located at the real location, the AR image over the one of the real objects in response to the direction of gaze of the second user being at the one of the real objects (Figs. 3D-3E and column 4 lines 4-12, column 14 lines 18-60 teach displaying on a display of the WEG, 3D AR virtual instructions how to operate a device overlapped on the real object in response to detecting the direction of gaze of the user or point of view user looking at the device that is visible through the display of the WEG or HMD). 

Regarding claim 31: Lee teaches the method further comprises: moving, with the WEG worn on the head of the second user, the AR image to correspond with real-time movements of the one of the virtual objects being displayed on the WED and being moved by the first user (Figs. 3 & 6 and column 12 line 19 to column 14 line 60).  

Regarding claim 32: Lee teaches the method further comprises: highlighting, with the WEG worn on the head of the second user, the one of real objects with the AR image in response to a user interface (UI) of the WED receiving highlighting of the one of the virtual objects being displayed with the WED (Figs. 3 & 6 and column 12 line 19 to column 14 line 60 teach receiving at a user interface of the PED such as video/image displayed from the user, an action that highlights the one of the virtual objects such as #346 and displaying with the WEG worn on the head of the second user and in response to the action from the first user, the 3D AR image that highlights the one of the real objects 348 when the direction of gaze of the second user is at the one of the real objects). 

Regarding claim 33: Lee teaches the method further comprises: receiving, at the one of the virtual objects being displayed on the WED and from the first user, the task that includes a sequence of actions showing where to move the one of the real objects at the real location; and displaying, with the WEG worn on the head of the second user, the AR image that moves to different locations at the real location and shows the sequence of actions showing where to move the one of the real objects (Figs. 3 & 6 and column 12 line 19 to column 14 line 60). 

Regarding claim 34: Lee teaches the method further comprises: displaying, with the WED, the virtual location having the virtual objects in virtual reality (VR); capturing, with a camera in the WEG worn on the head of the second user, video of the real location; and displaying, with the WED worn on the head of the first user, the video of the real location (Figs. 3 & 6 and column 12 line 19 to column 14 line 60). 

Regarding claim 36: Lee teaches an electronic system, comprising: a wearable electronic device (WED) worn on a head of a first user and including a display that displays a virtual reality (VR) location having VR objects that emulates a real location having real objects (Figs. 2E-3, 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5 teach displaying on a display of a wearable electronic device such as HMD a virtual location with virtual objects that emulates a real location with real objects that is remotely located) and including a user interface (UI) that receives from the first user a task on one of the VR objects that is to be performed on one of the real objects that (Figs. 3 & 6 and column 11 line 3 to column 14 line 60 teach receiving at one the virtual objects in the image and from the another user a task to be performed on of the real objects that corresponds to the one of the virtual objects, such as instructions regarding the car engine from expert user); and wearable electronic glasses (WEG) worn on a head of a second user and including a display that displays an augmented reality (AR) image that moves at the real location and shows the task to be performed on the one of the real objects that was provided by the first user on the one of the VR objects (Figs. 3D-3E and column 4 lines 4-12, column 14 lines 18-60 teach displaying on a display of the WEG, 3D AR virtual instructions shows the task to be performed that was provided by the first user or expert user in response to detecting the direction of gaze of the second user or point of view user looking at the real object that is visible through the display of the WEG or HMD and the AR images moves at the real location as the user changes its view from one real object to another). 

Regarding claim 37: Lee teaches wherein the WEG further includes eye tracking that tracks a direction of gaze of the second user, and the WEG displays that the AR image over the one of the real objects in response to the direction of gaze of the second user being at the one of the real objects (Figs. 3D-3E and column 4 lines 4-12, column 14 lines 18-60 teach displaying on a display of the WEG, 3D AR virtual instructions how to operate a device overlapped on the real object in response to detecting the direction of gaze of the user or point of view user looking at the device that is visible through the display of the WEG or HMD). 

Regarding claim 38: Lee teaches wherein the WEG further includes eye tracking that tracks a direction of gaze of the second user, and the WEG automatically moves the AR image through a sequence of actions showing the task to be performed on the one of the real objects in response to the (Figs. 3 & 6 and column 12 line 19 to column 14 line 60). 

Regarding claim 39: Lee teaches wherein the WEG further includes eye tracking that tracks a direction of gaze of the second user, and the WEG automatically plays a voice message from the first user in response to the direction of gaze of the second user being at the one of the real objects (Lee in Figs. 3D-3E and column 3 lines 4-20, column 12 lines 19-37, column 4 lines 4-12, column 14 lines 18-60 teach simultaneously displays the 3D virtual instructions and plays the audio instructions provided by the expert user while the direction of gaze of the novice user is at the device). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIT CHATLY/Primary Examiner, Art Unit 2622